     Case 4:21-cv-00270 Document 125 Filed on 07/21/21 in TXSD Page 1 of 1




                       UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS


Clifford F. Tuttle, Jr, et al.

v.                                            Case Number: 4:21−cv−00270

City Of Houston, et al.




                                 NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
Alfred H Bennett
PLACE:         Courtroom 8C
               United States District Court
               515 Rusk Avenue
               Houston, Texas 77002
DATE: 7/27/2021

TIME: 10:00 AM
TYPE OF PROCEEDING: Miscellaneous Hearing
Notice (Other) − #122
Notice (Other) − #123

Date: July 21, 2021
                                                         Nathan Ochsner, Clerk
